Citation Nr: 0510411	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right (minor) wrist fracture with fusion, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for post operative 
herniated nucleus pulposus with radiculopathy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1970.

The instant appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied claims 
for increased ratings for residuals of a right wrist fracture 
with fusion and post operative herniated nucleus pulposus 
with radiculopathy.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge sitting at St. Petersburg, 
Florida, in November 2004.

The issue of post operative herniated nucleus pulposus with 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Application of the VA Schedule for Rating Disabilities to 
the clinical evidence of record does not reveal a diagnostic 
code under which a rating in excess of 40 percent for the 
service-connected residuals of a right wrist fracture with 
fusion could be assigned.

2.  There are no extraordinary factors associated with the 
service-connected residuals of a right wrist fracture with 
fusion productive of an unusual disability picture such as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a right wrist fracture with fusion are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71, Diagnostic Code 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board of Veterans' Appeals (Board) finds that the veteran 
was provided proper VCAA notice with respect to this case.  
The veteran was provided with VCAA letters dated June 14, 
2001, and September 4, 2003.  These letters provided content 
complying notice to the claimant regarding what information 
and evidence was needed to substantiate his claim for an 
increased evaluation, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letters advised him 
what evidence was needed to establish entitlement to a higher 
evaluation for his service-connected right wrist disorder.  
The letters advised him that VA would attempt to get any 
relevant federal evidence, as well as any private medical 
evidence which he identified and informed him that he needed 
to provide enough information about his records so that they 
could be requested.  
 
With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
presented testimony at his November 2004 hearing.  VA has 
also developed the veteran's service medical records, VA 
treatment records and private medical records identified by 
the veteran.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
increased rating claim.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
right wrist disability.  He maintains, in essence, that the 
evaluation currently assigned does not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when a Diagnostic Code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Disabilities of the wrist are evaluated in accordance with 
VA's Schedule for Rating Disabilities, set out at 38 C.F.R. 
part 4.  The medical evidence reveals that the veteran is 
left-handed.  As a result, the disability at issue in this 
case involves the minor wrist.  38 C.F.R. § 4.69 (2004).  The 
highest assignable rating for ankylosis of the minor wrist 
under Diagnostic Code 5214 is 40 percent.  

A rating in excess of 40 percent is also not warranted under 
any other potentially applicable diagnostic code listed under 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The evidence of record fails to demonstrate extremely 
unfavorable ankylosis such as to allow for a rating under 
Diagnostic Code 5125, for loss of use of the hand.  The March 
2003 VA examiner found that the right hand was useful and was 
more useful than the use remaining if the wrist were to be 
surgically removed.   Indeed, the veteran retains use of the 
right hand and objective examinations have shown only mildly 
decreased grip strength.  The March 2003 examination noted 
grip strength was adequate on the right, and it was noted 
that he used his right hand to drive.  During his August 2001 
VA examination it was noted that grip strength was only 
slightly decreased.  For these reasons, a finding of 
extremely unfavorable ankylosis does not accurately reflect 
the veteran's disability picture.  As a result, Diagnostic 
Code 5125 is not for application.

The Board has considered whether any alternate Diagnostic 
Codes serve as a basis for a rating in excess of 40 percent.  
As Diagnostic Code 5215, for limitation of wrist motion only 
affords a maximum 10 percent evaluation, this Code section 
cannot benefit the veteran here.  The Board has also 
considered a rating by analogy under Diagnostic Codes 5216-
5230, for ankylosis of the fingers.  The August 2001 VA 
examination report noted good flexion and extension of the 
digits and intact sensation.  The March 2003 report noted 
that Dupuytren's contracture of the right third finger and 
scars on the right hand which were unrelated to service.  
Extension of the fingers was less than straight out in March 
2003.  Thus, the Board finds that for any rating by analogy 
under Diagnostic Codes 5216-5230, the disability should be 
characterized as favorable ankylosis.  The maximum rating for 
favorable ankylosis, even assuming involvement of all 
fingers, would be 40 percent under 
Diagnostic Code 5220.  Thus, a higher disability evaluation 
is not achieved in this manner.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The medical evidence of record does not 
demonstrate that the veteran has been hospitalized for his 
right wrist disorder during the appeal period.  The most 
recent right wrist surgery operative report of record is 
dated in 1996.  The medical evidence also does not reveal 
that the right wrist produced marked interference with 
employment.  The evidence reveals that the veteran worked for 
the United States Postal Service until he underwent back 
surgery in January 2003.  The record indicates that he has 
not worked since as a result of the recovery period involved 
with regard to that surgery.

Thus, the Board finds that the veteran's level of right wrist 
disability has already been contemplated in the assigned 
evaluation, and application of the regular schedular 
standards is not impracticable.  Hence the Board agrees with 
the RO that referral for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A claim for an increased rating for residuals of a right 
wrist fracture with fusion is denied.


REMAND

The evidence of record reveals that the veteran underwent 
back surgery on January 27, 2003, and that a February 5, 
2003, letter from his private physician, Richard A. Hynes, 
M.D., F.A.C.S., noted that he would be "unable to work" 
during the approximately one year period of rehabilitation 
following the surgery.  A temporary total rating was assigned 
for the period from January 27, 2003, until June 30, 2003.  
The veteran appeared for a VA spine examination in March 
2003.  However, no testing was performed because of the 
"recency of the surgery and the prohibition that his 
physicians and surgeons have given about keeping his back 
straight . . . ."  Accordingly, the Board finds that another 
examination should be scheduled which addresses the current 
low back symptoms, performs testing, and indicates the impact 
of the service-connected back disorder on the veteran's 
employability.

Accordingly, the case is remanded for the following:

1.  The appellant should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the appellant's service-connected low 
back disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether there is ankylosis and whether 
intervertebral disc syndrome is 
manifested by little intermittent relief, 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  The 
examiner should assess the frequency and 
duration (total duration in terms of 
weeks per year) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also provide an opinion concerning the 
impact of the appellant's service-
connected low back disability on his 
ability to work at any occupation for 
which he may be otherwise qualified.  A 
complete rationale for all opinions 
expressed should also be provided.  

2.  Then, the RO should readjudicate the 
claim for an increased rating for the 
service-connected herniated nucleus 
pulposus with radiculopathy, and, if 
appropriate, an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue an SSOC and afford the 
appellant and his representative an 
appropriate opportunity to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


